Citation Nr: 1642243	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  08-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for hypertension.

6.  Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for diabetic nephropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and the Appeals Management Center in Washington, D.C., respectively.  

In December 2011, the Board remanded this matter for additional development.  In January 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to issue a statement of the case and to clarify the issues on appeal.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  On May 15, 2006, the Veteran submitted a claim for an increased disability evaluation for his service connected diabetes mellitus.  While developing this claim, the RO determined that the Veteran was entitled to service connection for bilateral peripheral neuropathy of the upper and lower extremities, hypertension, and nephropathy secondary to his service connected diabetes mellitus.  

2.  At the time he submitted his claim, the Veteran already had diagnoses of peripheral neuropathy and hypertension.  

3.  The Veteran was not diagnosed with diabetic nephropathy until December 28, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

2.  The criteria for entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

3.  The criteria for entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

4.  The criteria for entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

5.  The criteria for entitlement to an effective date of May 15, 2006 for the grant of service connection for hypertension have been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).

6.  The criteria for entitlement to an effective date prior to December 28, 2011 for the grant of service connection for diabetic nephropathy have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

In this case, the Veteran is seeking entitlement to an earlier effective date for his grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and nephropathy.

Peripheral Neuropathy

As an initial matter, the Board notes that the framing of this issue on appeal has been somewhat confusing.  The RO identified the issue as entitlement to an effective date earlier than December 28, 2011 for a 20 percent evaluation of peripheral neuropathy for each of the Veteran's extremities.  Framed this way, the question on appeal appeared to be whether the Veteran was entitled to a higher disability evaluation prior to December 28, 2011 for these disabilities.  However, it appears on review of the record that service connection for peripheral neuropathy of the Veteran's bilateral upper and lower extremities was not granted prior to December 28, 2011, with the RO arguing in its March 2014 supplemental statement of the case that the Veteran did not meet the criteria for service connection prior to that date.  Accordingly, the Board finds that the issue is more appropriately framed as entitlement to an effective date earlier than December 28, 2011 for a grant of service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  

While the Veteran did not file a separate claim for peripheral neuropathy, in May 2006, he filed a claim for an increased disability evaluation for his service connected diabetes mellitus.  During the development of this claim, it was determined that the Veteran had a number of disabilities secondary to his service connected diabetes, including peripheral neuropathy.  Accordingly, the Board finds that the date of the Veteran's claim for peripheral neuropathy is May 15, 2006, the date of his increased rating claim for diabetes mellitus.  The question then becomes whether the Veteran had peripheral neuropathy of his upper and lower extremities at the time he filed his claim.  

A May 2006 private medical record from Dr. M.P. shows that the Veteran complained of paresthesias in his feet, and decreased sensation on the left foot was noted.  In a November 2006 letter, Dr. M.P. stated that the Veteran's has significant peripheral neuropathy from his diabetes.  At a July 2006 VA examination, the Veteran reported a burning sensation in his hands and feet of two years duration.  On examination, sensation to pinprick was diminished in the Veteran's fingers and toes bilaterally.  The examiner diagnosed the Veteran with diabetic peripheral neuropathy, which he explained was a complication of the Veteran's diabetes.  Thus, the Board finds that there is ample evidence, including objective medical evidence on examination, showing bilateral peripheral neuropathy of the upper and lower extremities at the time he filed his claim.  While the Veteran's testimony at his July 2006 VA examination suggests that he may have developed peripheral neuropathy prior to filing his May 2006 claim, under VA regulations, an effective date earlier than the date of the Veteran's claim cannot be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  Accordingly, an effective date of May 15, 2006 is assigned for a grant of service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  The case is returned to the RO for assignment of an initial disability evaluation for these disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran is also seeking entitlement to service connection for hypertension.  

As with his peripheral neuropathy, the Veteran did not file a separate claim for entitlement to service connection for hypertension.  However, in May 2006, he filed a claim for an increased disability evaluation for his service connected diabetes mellitus.  During the development of this claim, it was determined that the Veteran had a number of disabilities secondary to his service connected diabetes, including hypertension.  See VA Compensation and Pension Examination (December 28, 2011).  Accordingly, the Board finds that the date of the Veteran's claim for hypertension is May 15, 2006, the date of his increased rating claim for diabetes mellitus.  The question then becomes whether the Veteran had hypertension at the time he filed his claim.  

Private medical records from Dr. M.P. from May 2006 note a diagnosis of hypertension and at a July 2006 VA examination, the Veteran was diagnosed with hypertension with microalbuminuria and elevated creatine levels.  At his July 2006 VA examination, the Veteran reported that he had been treated for hypertension since 1998.

Based on the above evidence, entitlement to an effective date of May 15, 2006, the date of the Veteran's claim, for a grant of service connection for hypertension is granted.  An earlier effective date is not warranted as the date of the Veteran's claim is later than entitlement to service connection for hypertension arose.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Nephropathy

Lastly, the Veteran is seeking entitlement to an effective date prior to December 28, 2011 for the grant of service connection for diabetic nephropathy.  

As with the Veteran's other claims on appeal, he did not file a separate claim for entitlement to service connection for diabetic nephropathy.  However, in May 2006, he filed a claim for an increased disability evaluation for his service connected diabetes mellitus.  Accordingly, the Board finds that the date of the Veteran's claim for diabetic nephropathy is May 15, 2006, the date of his increased rating claim for diabetes mellitus.  The question then becomes whether the Veteran had nephropathy at the time he filed his claim.  

The earliest diagnosis of diabetic nephropathy the Board can find of record is the diagnosis made by the examiner performing a December 2011 VA examination of the Veteran's diabetes mellitus.  Neither the July 2006 nor November 2007 VA examiners diagnosed the Veteran with diabetic nephropathy, and private medical records from Dr. M.P. are also negative for this diagnosis.  

In support of his claim, the Veteran has argued that microalbuminuria and elevated creatine levels were detected in May 2006.  However, while these diagnostic finding are abnormal and suggestive of kidney malfunction of some kind, an abnormal diagnostic finding alone is not, absent analysis or interpretation from a trained medical professional, evidence that the Veteran has diabetic nephropathy.  

To the extent the Veteran has attempted to diagnose himself, he has not demonstrated that he has any knowledge or training in diagnosing medical conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical diagnoses.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of when the Veteran developed diabetic nephropathy is too complex to be addressed by a layperson.  Abnormal laboratory findings may be caused by many medical conditions and require interpretation by scientific or medical professionals.  Hence, the Veteran's attempts to diagnose himself with diabetic nephropathy are not competent evidence and are entitled to low probative weight.  

Accordingly, the Board concludes that entitlement to an effective date earlier than December 28, 2011, the date the Veteran was first diagnosed with diabetic nephropathy, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the right upper extremity is granted.

Entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the right lower extremity is granted.

Entitlement to an effective date of May 15, 2006 for the grant of service connection for peripheral neuropathy of the left lower extremity is granted.

Entitlement to an effective date of May 15, 2006 for the grant of service connection for hypertension is granted.

Entitlement to an effective date prior to December 28, 2011 for the grant of service connection for diabetic nephropathy is denied.    




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


